Citation Nr: 9917441	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decision entered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, denying the veteran's claim to 
reopen for entitlement to service connection for a lumbar 
back disorder.  

As explained in the first part of this decision, the 
veteran's claim for entitlement to service connection for a 
lumbar back disorder is reopened.  However, the issue of 
entitlement to service connection for a lumbar back disorder 
will be addressed in the Remand portion of this decision. 


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in May 1991 
denied service connection for a lumbar back disorder.

2.  The evidence associated with the record since the May 
1991 rating decision constitutes new and material evidence 
because it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  An RO rating decision in May 1991, which denied 
entitlement to service connection for a lumbar back disorder 
on the basis that new and material evidence had not been 
submitted since a previous final decision, is final.  
38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence since the May 1991 rating 
decision having been submitted, the veteran's claim of 
service connection for a lumbar back disorder, is reopened.  
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's request to reopen his claim for 
entitlement to service connection for a lumbar back disorder 
pursuant to an August 1997 rating decision, on the basis that 
new and material evidence had not been submitted concerning 
the veteran's claim of entitlement to service connection for 
lumbar back disorder.  A previous RO rating decision, 
rendered in May 1991, had also denied the veteran's request 
to reopen his claim for entitlement to service connection for 
a lumbar back disorder.  Although the veteran filed a notice 
of disagreement (NOD) in August 1991, he never completed a 
timely substantive appeal.  See 38 C.F.R. §§  20.200, 20.202 
(1998).  Therefore, the May 1991 rating decision is final 
pursuant to 38 U.S.C.A. § 7105.

The veteran contends that he has submitted new and material 
evidence to show that his current lumbar back disorder was 
incurred or aggravated by his period of military service.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is found to be well grounded, then the merits of 
the claim may be evaluated after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met. 

With regard to the first step, the Board notes that the 
evidence associated with the claims file since May 1991 
consists of the following: a June 1994 VA examination report; 
various VA treatment records for the period April 1978 and 
January 1987 to February 1987, November 1991, September 1992, 
March 1994, November 1996 to January 1997, May 1997, and July 
1997; a VA hospital discharge summary dated August 1997; 
various VA radiology examination reports for the period 
January 1987 to September 1987, June 1991, November 1991, 
September 1992, June 1994, November 1996 to December 1996, ad 
May 1997; a November 1992 Social Security Administration 
(SSA) decision; private medical records for the period March 
1993 to April 1993 from Greg L. D'Angelo, M.D., and August 
1993 to September 1993 from Brian Wells, M.D.; and variously 
dated lay statements from the veteran, certain members of his 
family; and the March 1998 RO hearing testimony of the 
veteran and his spouse. 

Some of the above evidence is new and material because such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is reopened.


ORDER

The veteran's claim of entitlement to service connection for 
a lumbar back disorder is reopened.

REMAND

With regard to the issue of service connection for a lumbar 
back disorder, the Board observes that the veteran's service 
medical records (SMRs) include the following: a February 1969 
enlistment examination report which clinically evaluated the 
veteran's spine as normal and noted no history of any lower 
back injury or disease; a July 1969 treatment record notes 
that the veteran complained of back pain after an injury to 
his leg, at which time the veteran added he had spinal 
meningitis during childhood, and that he had had back 
problems since then; a December 1972 treatment record also 
indicated the veteran complained of back pain; and an 
examination upon separation from service in May 1973 
clinically evaluated the veteran's spine as normal, and made 
no notation of any injury, disease, or dysfunction of the 
spine or back occurring during service.

The Board also notes that the claims file includes a January 
1974 VA examination report and accompanying VA radiology 
report, which diagnosed the veteran with the following: 
Spondylolisthesis, 1st degree, at L5-S1, with 
spondylolisthesis; spina bifida occulta at L4-L5; and 
anterior wedging at L1-L2.  There is also a February 1974 
letter from a private physician, Richard T. Hudson, M.D., 
which states that the veteran complained of a history of pain 
in the lumbar spine since June 1973, which became worse in 
December 1973.  Dr. Hudson opined that "I do not know 
whether the wedging of the L-1 vertebra is the result of a 
fracture or traumatic injury at some time, but this does 
produce a mechanical strain on the spinal column. The spina 
bifida and mild spondylolisthesis constitutes a weak back, in 
my opinion."  

In consideration of the medical evidence that details signs 
of a significant disability of the lumbar region of the back 
within one year of discharge from service, the case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all physicians, family or 
specialists, who examined or treated the 
veteran for any lumbar back ailments 
prior to his entry into service. 

2.  The RO should obtain copies of any 
medical records from the medical 
providers named by the veteran.  

3.  After obtaining the aforementioned 
records, the veteran should be afforded 
comprehensive VA orthopedic and 
neurological examinations for the purpose 
ascertaining the diagnosis (es) and 
etiology of his lumbar spine  disorder.  
The examiners should review all of the 
medical records, including service 
medical records, prior to their 
examinations.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners should state 
whether it is at least as likely as not 
that any lumbar back disorder diagnosed 
in 1974 is related to any incident in 
service, and whether it is at least as 
likely as not that there was aggravation 
or worsening of a preexisting back 
disorder during service. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with her 
current appeal.  No action is required of the appellant until 
she is notified.







		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










